Citation Nr: 0127774	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total rating based on individual 
unemployability during the period from June 15, 1989 through 
December 28, 1993.  



REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from January 1968 
through September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
effective date earlier than December 29, 1993, for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  The RO found that during 
the period from July 1989 to December 1993, the disability 
rating of 30 percent in effect for the veteran's sole 
service-connected disability, post-traumatic stress disorder 
(PTSD), did not satisfy the schedular requirements for a TDIU 
set forth in 38 C.F.R. § 4.16 and thus precluded the 
assignment of an effective date earlier than December 29, 
1993.  The RO further found that exceptional circumstances 
that would have warranted submission of the case to the 
Director of the VA Compensation and Pension Service for 
consideration of the claim on an extraschedular basis were 
not shown.  


FINDINGS OF FACT

1.  A statement from the veteran which was contained in a 
notice of disagreement as to an increased rating issue which 
was received in June 1991 has been recognized as constituting 
a claim for TDIU.  

2.  The RO denied the claim for TDIU in June 1993.  

3.  The notice of the denial of TDIU was sent to the veteran, 
but it may not be presumed that a copy of the notice was sent 
to the veteran's attorney.  




CONCLUSIONS OF LAW

1.  Because it may not be presumed that the June 1993 notice 
of denial of TDIU was sent to the veteran's attorney, 
sufficient notice of that determination was not issued.  
38 C.F.R. §§ 3.103, 20.1103 (2001).  

2.  Because notice of the June 1993 denial was insufficient, 
the adjudication of the veteran's June 1991 claim for a TDIU 
did not become final and remains in a pending status.  
38 C.F.R. § 3.160(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's original claim for VA disability compensation 
was received on June 15, 1989; PTSD was listed among the 
disorders for which service connection was claimed.  The RO 
obtained copies of records of VA hospitalizations in March 
1980 and May and June 1989, along with records of outpatient 
treatment received between 1980 and 1989.  A VA examination 
was conducted in August 1989 at which time the diagnoses 
included generalized anxiety with underlying depression, 
history of alcohol abuse, and a personality disorder.  The 
examiner specifically found that the veteran lacked 
sufficient history of symptoms and stressors to establish a 
diagnosis of PTSD.  

The RO reviewed the claim in November 1989 and denied service 
connection for PTSD; finding that there was no current 
diagnosis of PTSD and that generalized anxiety with 
underlying depression was not documented during service.  The 
veteran was furnished prompt notice of this determination.  

On November 20, 1990 the veteran's designation of the 
attorney who currently represents him as his representative 
(VA Form 2-22a) was received.  In a January 1991 letter his 
attorney requested a "...100% disability rating for this 
veteran because of Post Traumatic Stress Disorder (PTSD)."  
With that letter, he submitted a copy of a July 1990 social 
security award and medical records.  The RO construed the 
January 1991 letter as a claim for service connection for 
PTSD.  In February 1991 the RO reviewed the evidence 
submitted, and continued the prior denial of service 
connection for PTSD.  

The veteran filed a timely notice of disagreement with the 
February 1991 rating decision.  A VA psychiatric examination 
was performed in April 1991 and a diagnosis of PTSD was 
recorded.  By a rating decision of May 1991, the RO granted 
service connection for PTSD with generalized anxiety and 
depression.  A disability rating of 10 percent was assigned.  
An effective date was established based on the June 1989 
claim.  The veteran was notified of this determination by a 
letter dated June 3, 1991 which explained that all benefits 
claimed had been allowed and that the notice of disagreement 
would be considered withdrawn in the absence of a further 
communication from the veteran.  

In June 1991 the veteran's attorney submitted a letter which 
was styled as a notice of disagreement with the RO's 
decision.  The attorney stated that the veteran had requested 
a total rating based on both unemployability and the rating 
schedule and that the claim would not be withdrawn until he 
received a 100 percent rating.  A statement of the case on 
the issue of increased rating was furnished to the veteran 
and his representative in July 1991.  The attorney responded 
that same month with a letter in lieu of Form 1-9 wherein he 
stated that the issue was "increase from 10 percent-PTSD and 
unemployability."  

By a decision issued in September 1991, the Board granted an 
increase in the schedular rating for PTSD from 10 percent to 
30 percent.  The introductory section of the decision noted 
that the attorney had raised the unemployability issue.  The 
following language was included:  

It appears that a request for a total 
rating based on individual 
unemployability should be construed from 
the aforementioned statements.  That 
issue is not properly before the Board at 
the present time.  It is referred to the 
agency of original jurisdiction for 
appropriate development.  

By a November 1991 rating decision, the RO assigned an 
effective date of June 15, 1989 for the 30 percent rating 
granted by the Board.  The veteran was advised that in order 
for the unemployability claim to be considered, he should 
submit current evidence of worsening of the service-connected 
disability, including evidence of the effect of the service-
connected disability on employability.  

The veteran appealed the Board's September 1991 decision 
assigning a 30 percent rating to the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court).  On appeal to the 
Court, the veteran moved that the Court stay further 
proceedings on the increased rating issue until completion of 
RO adjudication regarding individual unemployability.  In an 
order dated in July 1992, the Court agreed that the increased 
rating and individual unemployability issues were 
inextricably intertwined but denied the motion for a stay.  
The Court instead dismissed the appeal without prejudice so 
that the veteran could file a subsequent appeal after 
completion of VA action on the individual unemployability 
issue.  

The veteran's attorney wrote a letter to the RO in July 1992 
asserting that the individual unemployability had been 
"remanded" to the RO by the Board and that the veteran was 
awaiting a rating decision on that issue.  A September 1992 
letter inquired as to the status of that claim.  

In November 1992 the veteran filed an application for 
increased compensation based on unemployability, claiming 
that he had last worked full time in November 1986 and that 
in June 1989 he had become too disabled to work.  

The veteran underwent a VA psychiatric examination in April 
1993.  In a rating decision of June 1993, the RO reviewed the 
report of this examination as well as VA outpatient treatment 
records dated from 1990 through 1993.  The rating board held 
that no increase of the 30 percent schedular rating for PTSD 
was warranted and that entitlement to individual 
unemployability was not shown.  The veteran was notified of 
this determination by a letter dated June 15, 1993.  Enclosed 
with the letter were a copy of the rating decision and an 
attachment explaining his procedural and appellate rights.  

The veteran underwent a VA psychiatric examination in 
December 1993.  The RO reviewed the report of this 
examination in April 1994 and found that no change was 
warranted in the 30 percent schedular evaluation for PTSD.  
The veteran was notified in writing in April 1994 of this 
determination and was given written information describing 
his procedural and appellate rights.  

By a September 1994 letter, the veteran's attorney requested 
a copy of the report of the December 1993 VA examination.  In 
October 1994 the veteran submitted a VA Form 21-8940, 
Veterans' Application for Increased Compensation Based on 
Unemployability.  An accompanying letter from the veteran's 
attorney alleged that development necessary to comply with a 
September 1991 Board remand had not been performed, 
specifically, a proper social and industrial examination, and 
that there had been no comment regarding the Social Security 
Administration decision or the question of employability.  

In another letter dated the same day, the attorney stated 
that the veteran was filing his notice of disagreement with 
the rating decision of April 1994.  In November 1994 
additional VA outpatient treatment records dated in 1994 were 
received.  Later in November 1994, the RO continued its 
denial of a rating higher than 30 percent for PTSD, and in 
January 1995 the RO denied a total rating based on individual 
unemployability.  The veteran filed a notice of disagreement 
with the denial of a TDIU in February 1995.  

The Board remanded the veteran's appeals as to both the 
schedular evaluation for PTSD and an individual 
unemployability rating in August 1996 for additional 
evidentiary development.  Pursuant to the remand, the veteran 
underwent a VA psychiatric examination and a VA social and 
industrial survey in November 1996.  
In January 1997, the RO assigned a 100 percent schedular 
evaluation for the veteran's PTSD from December 29, 1993, the 
date of a VA examination.  The veteran was notified in 
January 1997 that compensation for PTSD would be paid at the 
100 percent rate from January 1, 1994.  The RO found that 
since a total schedular rating for PTSD had been assigned, 
the issue of entitlement to a total rating based on 
individual unemployability did not need to be considered.  

In April 1998 the RO reviewed additional medical evidence and 
found that continuation of the 100 percent schedular rating 
for PTSD was warranted.  

In March 1999 the veteran's attorney filed a document, 
identified as a "formal claim," in which he requested that 
the RO issue a rating decision for an "unadjudicated claim" 
for a total rating based on individual unemployability which 
had been referred to the RO by the Board's decision of 
September 1991.  The letter alleged that the RO had never 
issued a decision on the issue as required by the Board and 
that until the RO exercised its duty to assist the veteran 
and provide him with a rating decision, the claim remained 
unadjudicated.  In April 1999, the attorney requested 
adjudication of the veteran's entitlement to an 
unemployability rating during the period from the June 1989 
original claim to December 29, 1993, the effective date of 
the total schedular evaluation.  

In its rating decision of June 1999, the RO denied 
entitlement to individual unemployability before December 29, 
1993 because the veteran was not shown unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  The RO noted that during the 
period from June 1989 to December 1993, the service-connected 
PTSD had been rated 30 percent disabling; an evaluation that 
did not satisfy the schedular requirement set forth in 
38 C.F.R. § 4.16 for a total rating based on individual 
unemployability.  The RO found that submission of the case to 
the Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321 was not 
warranted because exceptional circumstances had not been 
shown.  


II. Analysis

Compensation is currently being paid to the veteran at the 
100 percent rate by virtue of a total (100 %) schedular 
evaluation for PTSD assigned by the RO in January 1997.  That 
award was made effective from December 29, 1993, the date of 
a routine periodic VA psychiatric examination, and the 
veteran did not appeal the effective date for the 100 percent 
schedular evaluation.  Because that rating action has become 
final, any entitlement that the veteran may potentially have 
to a 100 percent rating during the period between June 1989 
and December 1993 must be established under the provisions of 
law pertaining to a TDIU.  

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  The criteria for  a TDIU are found in 38 C.F.R. § 
4.16(a), which provides as follows:  

A total rating for compensation may be 
assigned where the schedular rating is 
less than total, when the disabled person 
is, in the judgment of the rating agency, 
unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities, 
Provided That, if there is only one such 
disability, this disability shall be 
ratable at 60 percent or more, and that 
if there are two or more disabilities, 
there shall be at least one disability 
ratable at 40 percent or more, and 
sufficient additional service-connected 
disability to bring the combined rating 
to 70 percent or more.  

A claim for TDIU is a separate claim from those of the 
underlying disabilities which cause the unemployability.  In 
re Fee Agreement of Leventhal, 9 Vet.App. 387 (1996) (No. 95-
718)  The Court has held that "if the veteran has a certain 
level of schedular rating for a service-connected disability 
or disabilities and 'if the veteran presents evidence that he 
is unable to secure a substantially gainful occupation as a 
result of a service-connected disability, he may be entitled 
to a TDIU rating [pursuant to 38 C.F.R. § 4.16(a) (2000)]', 
which is a 100% rating.  Coyalong v. West, 12 Vet. App. 524, 
531 (1999) (citing Norris (Robert) v. West, 12 Vet. App. 413, 
417-18 (1999)).  

The veteran first raised the issue of entitlement to 
individual unemployability benefits in June 1991 as part of 
his notice of disagreement with a May 1991 RO rating decision 
denying an increased schedular rating for PTSD.  His attorney 
raised the matter again in a letter of July 1991.  These 
documents constituted an informal claim for a TDIU within the 
meaning of 38 C.F.R. § 3.155(a).  Thereafter, when the appeal 
involving the schedular rating was decided by the Board in 
September 1991, the decision noted that the individual 
unemployability was not properly before the Board and 
"referred" the matter to the RO for appropriate development.  

After the Court's dismissal of the increased rating appeal, 
no further Board action was required, and the case was sent 
directly from the Court to the RO for adjudication of the 
unemployability issue.  In a letter received in September 
1992 the veteran's attorney reminded the RO of the need for a 
rating decision regarding individual unemployability.  The 
veteran filed a formal individual unemployability claim in 
November 1992.  After receipt of additional medical evidence 
and a VA psychiatric examination, the RO rendered a rating 
decision in June 1993 which denied the veteran's claim.  
Notice to the veteran was provided by a letter dated June 15, 
1993.  

Notwithstanding extensive argument to the contrary by the 
veteran's attorney, the Board's instructions to the RO in the 
September 1991 decision did not constitute a remand but were 
merely an informal referral of a matter requiring attention 
by the RO.  At that point the issue of entitlement to an 
individual unemployability rating had been raised but not 
adjudicated and the referral was merely a mechanism to 
initiate RO action on the matter.  A referral is not intended 
to serve the same purpose as a remand, which may be entered 
only after an initial adjudication has taken place and a 
notice of disagreement has been received.  It is proper to 
remand such claims where a statement of the case (SOC) has 
not been provided.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999) (where a veteran expressed disagreement in writing 
with an RO decision and no SOC was issued, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC); see also Pond v. West, 12 Vet. App. 341, 347 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  Because no formal adjudication 
of the veteran's individual unemployability entitlement had 
been made, there was no decision which could be the necessary 
precedent for a notice of disagreement, and, absent a notice 
of disagreement and several subsequent events, there is no 
appeal for the Board to consider.  38 C.F.R. § 20.200.  Since 
the Board had no jurisdiction, the Board's action with 
respect to the matter cannot be construed as a remand.  

The rating decision of June 1993 and the evidentiary 
development that preceded it constituted a fully adequate 
response to the Board's referral.  The veteran did not file a 
timely notice of disagreement with the June 1993 denial of an 
individual unemployability rating within one year following 
notification thereof.  The next communication by or on behalf 
of the veteran with respect to either the individual 
unemployability or increased rating issues was an October 
1994 statement from the veteran's attorney which disputed the 
adequacy of the December 1993 psychiatric examination and 
again requested that a rating decision be rendered as to 
individual unemployability.  The following month, the veteran 
filed a further individual unemployability claim as well as a 
notice of disagreement with an April 1994 rating decision 
denying an increased schedular rating for PTSD.

While it is not disputed that a written notice of the denial 
was issued in a letter dated June 15, 1993, the attorney has 
maintained repeatedly that he never received a copy of it.  
The failure to provide the attorney with written notice of 
the adverse determination would be contrary to VA regulations 
and a violation of procedural due process of law.  See 
38 C.F.R. § 3.103(b)(1).  ("Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief.  Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the necessary procedures and time limits, to initiate an 
appeal of the decision.") 

The attorney's allegations of nonreceipt must be evaluated in 
light of a presumption of regularity that "supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  The 
Court has held that the statement of an appellant is not by 
itself adequate rebuttal.  Mindenhall v. Brown, 7 Vet. App. 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Even if it 
is accepted that the attorney never received a copy of the 
letter, evidence of nonreceipt is not evidence of nonmailing.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).  The law 
requires only that notice be mailed.  

In the present case, the record shows that the file copies of 
other documents mailed by the RO to the veteran contain a 
notation under the signature lines indicating that a copy was 
mailed to the attorney, who is identified by name on each 
document.  This practice of annotating each such copy was 
regularly followed in conjunction with the mailing of other 
notice letters, requests for information, and documents such 
as statements of the case and supplemental statements of the 
case.  In fact, the letter providing notice of the June 1993 
rating decision denying an individual unemployability rating 
is the only document in the file during the relevant period 
following the November 1992 Court order which does not on its 
face note the furnishing of a copy to the attorney.  It is 
arguable that the lack of an indication on the face of the 
letter that a copy was not sent to the attorney does not by 
itself constitute clear and convincing evidence that a copy 
was not actually sent to him.  However, the absence of a 
notation must be viewed in the context of the procedural 
posture of the claim at the time the letter was mailed.  The 
veteran and his attorney were awaiting an adjudication of the 
individual unemployability issue so that the appeal to the 
Court, which had been dismissed without prejudice, could be 
refiled as to the schedular rating in the event that 
individual unemployability were denied for all or part of the 
period since 1989.  It is probable that an appeal to the 
Court on the unemployability issue would also have been filed 
if an appeal to the Board were unsuccessful.  To allow an 
appeal period to expire following the issuance of a critical 
rating determination in the wake of the Court's order would 
have rendered pointless the veteran's original appeal to the 
Court.  It cannot be assumed that either the veteran or the 
attorney would have knowingly let the matter end there 
without a response if the attorney had been fully informed of 
the most recent action on the claim.  Such a failure to 
respond after receiving notice would have been inconsistent 
with his actions before and since.  His silence during the 
one-year period after the June 1993 rating decision is to 
that extent deafening.  Significantly, the attorney filed a 
timely notice of disagreement on the veteran's behalf with 
the April 1994 rating decision regarding the schedular 
evaluation.  The Board construes this sequence of events 
together with the lack of a notation on the June 1993 letter 
as "clear evidence" sufficient to rebut the presumption of 
regularity inherent in the administrative process.  

The informal claim for an individual unemployability rating 
received in June 1991 therefore remains in a pending status 
because the notice required by VA regulations was not 
provided to the veteran's attorney after the June 1993 rating 
decision denying that benefit.  The veteran is therefore 
potentially entitled to establish entitlement to an 
individual unemployability rating for the period before 
December 1993 provided that the schedular requirements and 
unemployability required by the regulation are shown.  Those 
matters are discussed below.  


ORDER

The veteran's claim for a total disability rating based on 
individual unemployability has remained in a pending status 
since June 1991, and the appeal is allowed to that extent.  



REMAND

As an initial matter, during the pendency of this appeal, 
Congress enacted the Veterans Claims Assistance Act of 2000 
(the VCAA).  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified 
at 38 U.S.C.A. § 5103A).  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  

In denying an individual unemployability rating in June 1993, 
the RO referred to the fact that the 30 percent rating then 
in effect for the veteran's sole service-connected 
disability, PTSD, was too low to satisfy the schedular 
requirements found in 38 C.F.R. § 4.16(a).  The veteran 
remains potentially eligible to establish entitlement to an 
individual unemployability rating on an extraschedular basis.  
Under VA regulations, certain officials at the VA Central 
Office, specifically the Under Secretary for Benefits 
(formerly the Chief Benefits Director) or the Director of the 
VA Compensation and Pension Service, but not personnel at the 
RO or the Board, may assign an extraschedular rating.  
38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
§ 3.321(b)(1), the RO may refer a case to the VA Central 
Office for extraschedular consideration if it finds that the 
case presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

On several occasions since June 1993 but not in connection 
with the original individual unemployability adjudication, 
the RO has determined that no exceptional circumstances 
warranting referral of the claim to the VA Central Office 
have been shown.  That conclusion must now be reassessed in 
light of the requirements of the VCAA.  The VCAA requires 
that the Secretary make a reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary.  The VA is not required to provide assistance if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (now codified at 38 U.S.C. § 
5103A(a)(2)).  Consistent with the VCAA, the RO should accord 
the veteran, as part of the duty to assist, an opportunity to 
submit additional argument and evidence in support of the 
proposition that exceptional circumstances warranting the 
assignment of an individual unemployability rating on an 
extraschedular basis have been satisfied.  Since it cannot be 
said that there is no reasonable possibility that no such 
evidence is obtainable, a remand is required.  

While the discussion herein has focused on the veteran's 
entitlement to an individual unemployability rating during 
the period since June 1991, the issue before the Board 
includes the question of entitlement to such a rating since 
1989.  The Board will defer review of that element of the 
appeal until after the RO's completion of the action required 
by this remand.  

In view of the foregoing, the issue on appeal is remanded to 
the RO for the following actions:

1.  The veteran should be given an 
opportunity to submit any additional 
relevant medical evidence with respect to 
the question of whether there were 
exceptional circumstances that rendered 
him unemployable as a result of PTSD 
during the period covered by this appeal.  

2.  Thereafter, the RO should 
readjudicate the issue of whether the 
veteran was entitled to an individual 
unemployability rating prior to December 
1993.  The readjudication should include 
a further determination as to whether a 
referral of the question of 
extraschedular entitlement before 
December 1993 to the VA Central Office is 
warranted due to exceptional 
circumstances documented in the record.  
If the claim remains denied, the RO 
should prepare a supplemental statement 
of the case which contains notice of all 
of the relevant actions taken on the 
claim as well as a summary of the 
evidence and applicable law and 
regulations.  The veteran and his 
attorney should each be provided a copy 
and an appropriate period of time should 
be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

